Citation Nr: 0423773	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-21 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to Agent Orange exposure.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to 
service connection for diabetes mellitus.  

In May 2004, the veteran testified at a Board hearing in 
Washington DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran served in the Republic of Vietnam from August 
1965 to August 1966.  

In August 2001, the veteran filed a claim for entitlement to 
service connection for diabetes mellitus, due to Agent Orange 
exposure.  Thereafter, the veteran submitted VA treatment 
records that noted Type I diabetes and Type II diabetes.  On 
VA examination, dated in March 2002, the examiner opined that 
the veteran had Type I diabetes, and not Type II diabetes.  
During a VA hospitalization in July 2002, he was noted to 
have diabetes mellitus, type II.  In March 2003, VA treatment 
records noted that the veteran had Type II diabetes.  

In the Board's opinion, it is necessary to obtain a 
definitive medical diagnosis, by an endocrinologist, as to 
whether the veteran has Type I diabetes or Type II diabetes.  
The specific nature of the veteran's diabetes mellitus is 
pertinent to the claim, as only Type II diabetes mellitus is 
afforded a presumption of service connection under 38 C.F.R. 
§ 3.309(e).  Therefore, additional examination should be 
undertaken to determine the nature of the veteran's diabetes 
mellitus.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for diabetes mellitus since 
his discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records themselves.  

3.  The veteran should be afforded a VA 
examination, conducted by an 
endocrinologist, to determine the type of 
diabetes mellitus from which the veteran 
suffers.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
examiner should render an opinion as to 
whether the veteran has Type I or Type II 
diabetes and provide a complete rationale 
and basis for the opinion offered.  If 
the examiner is unable to make a 
determination, he/she should so state and 
indicate the reasons.  

4.  The veteran must be given adequate 
notice of the dates and places of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



